DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 June 2022 has been entered.

Response to Amendment
Applicant’s response, filed 9 June 2022, to the last office action has been entered and made of record. 
In response to the amendments to the specification and claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
In response to the amendments to the specification, the amended language has overcome the objections to the specification of the previous Office action, and the respective objections have been withdrawn.
In response to the amendments to the claims, specifically addressing the objection to the claims of the previous Office action, the amended language has overcome the respective objection, and the objection has been withdrawn.
In response to the amendments to the claims, specifically addressing the treatment of the claims under 35 U.S.C. § 112 (f) / (pre-AIA ), sixth paragraph, of the previous Office action, the amended language has overcome the necessity to invoke 35 U.S.C. § 112 (f) / (pre-AIA ), sixth paragraph, and the respective claims are treated with their broadest reasonable interpretations in light of the specification.
Amendments to the independent claims 1 and 6 have necessitated a new ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 9 June 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments, on p. 9-11 of Applicant’s reply, that the combined teachings of Chen, Damkjer, and Feder fails to teach or suggest the amended claim features of receiving the first and second source images and geometric information based on a network and wherein the information on the mask image is expressed in a form of Uniform Resource Identifier (URI), the Examiner respectfully disagrees. 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
Applicant presents arguments that Feder’s teachings of using local URLS to provide locations of any resources merely indicates the local location in the storage of the device and fails to suggest the network based image processing and the received mask image is based on the storage path from the server. However, it is noted that the currently presented claims recite, “the information on the mask image is expressed in a form of Uniform Resource Identifier (URI)”, and the features upon which applicant relies (i.e., “[T]he mask image is received based on the storage path from the server”) are not recited in the rejected claims.  
Feder is relied upon to teach a known technique where images and corresponding metadata are transmitted as a package and sent between a client and server through a network, and that local URLs are used to provide the location for any resource associated with the image, such as metadata associated with the images (see Feder Fig. 7 and col. 21, ln. 5-60) Upon further consideration of the cited prior art, Feder is further relied upon to teach that images and corresponding metadata are images and corresponding metadata are transmitted as a package and sent between a client and server through a network (see Feder Fig. 2 and col. 4, ln. 40-55; see Feder Fig. 3 and col. 10, ln. 19-45; see Feder Fig. 7 col. 21, ln. 50-65). 
Thus, the teachings of Feder, combined with the teachings of Chen and Damkjer suggest the broadest reasonable interpretation of the claimed features of receiving the first and second source images and geometric information based on a network and wherein the information on the mask image is expressed in a form of Uniform Resource Identifier (URI).

In regards to Applicant’s arguments that the Feder does not suggest or disclose the mask image does not specify an overlapping region between he first source image and the second source image, the Examiner notes the combined teachings of Chen, Damkjer, and Feder is relied upon to suggest such features. 
Damkjer is relied upon to teach that cut lines for a mosaic image are set based on determined features of mutual interest for the overlapping portions of images, where the cut lines define masks for features in the images, and that the cut lines are stored as polygons in corresponding metadata associated with the images (see Damkjer [0038]-[0041]).
The combined teachings of Chen, Damkjer, and Feder would suggest to one of ordinary skill in the art that the input images and corresponding metadata for performing image stitching are received through a network, where the metadata stores the determined cut lines associated with the images, which define masks for features of mutual interest for overlapping portions of the received images, and that local URLs may provide a location for any of the resources including images and metadata. 

	
Applicant’s arguments with respect to claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0124471), herein Chen, in view of Damkjer et al. (US 2010/0142842), herein Damkjer, Feder et al. (US 9,218,662), herein Feder, and Muninder et al. (US 2014/0314325), herein Muninder.
Regarding claim 1, Chen discloses an image processing method comprising: 
receiving a first source image and a second source image from multiple image sources (see Chen Fig. 13 and [0093], where a metadata-driven multi-image processing module receives a set of input images, e.g. a set of component images to be stitched into a composite panoramic image as part of a workflow; see also Chen [0122], where multiple images captured from different locations relative to a scene may be used as component images);
receiving geometric information required for stitching the first source image and the second source image (see Chen [0124]-[0125], where metadata corresponding to the input images are received and may provide geospatial information, camera orientation information to determine relative camera location and orientation, or examined to determine that the input images may partially overlap with other images in the set); and 
synthesizing an image from the first source image and the second source image on the basis of the geometric information (see Chen [0123], where feature correspondences and geometric relationships between pairs of images are used to infer geometric relationship among all the images and that the images are then stitched together to form a composite output image).
Chen does not explicitly disclose that wherein the geometric information includes seam information, wherein the seam information includes information on a mask image specifying an overlapping region between the first source image and the second source image. 
Damkjer teaches in a related and pertinent image processing method for registering images including overlapping portions to define a mosaic image (see Damkjer Abstract), where features of mutual interest for overlapping portions of images are determined and cut lines for the mosaic image are set based on the features of mutual interest for the overlapping portions, where the cut lines define masks for features in the images, and that the cut lines are stored as polygons in corresponding metadata associated with the images (see Damkjer [0038]-[0041]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Damkjer to the teachings of Chen, such that the metadata used in performing image stitching stores cut lines which define masks for features of mutual interest for overlapping portions of images used for the image stitching to form a composite output image. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Chen discloses a base system and method for performing image stitching of a set of input images using associated metadata as a workflow. Damkjer teaches a known technique of determining cut lines which define masks for features of mutual interest for overlapping portions of images used for registering the images into a mosaic image. One of ordinary skill in the art would have recognized that by applying Damkjer’s technique would allow for storing cut lines which define features mutual interest for overlapping portions of set of input images in corresponding metadata and using the metadata and the set of input images for performing image stitching and forming a composite output image, leading to an improved metadata for performing image stitching workflow.  
While Damkjer teaches that the cut lines, defining masks for features in the images, are stored as polygons in corresponding metadata associated with the images (see Damkjer [0038]-[0041]); Chen and Damkjer do not explicitly disclose receiving the first source image and second source image based on a network, receiving the geometric information based on the network, and wherein the information on the mask image is expressed in a form of Uniform Resource Identifier (URI). 
Feder teaches in a related and pertinent system for exchanging images, where images are received at a server for image analysis and processing (see Feder Abstract), where images and corresponding metadata are transmitted as a package and sent between a client and server through a network (see Feder Fig. 2 and col. 4, ln. 40-55; see Feder Fig. 3 and col. 10, ln. 19-45; see Feder Fig. 7 col. 21, ln. 50-65), where digital photographs transmitted may be panoramic photographs (see Feder Fig. 3 and col. 10, ln. 50-62), and that local uniform resource locators (URLs) are used to provide a location for any resource associated with the image, such as metadata associated with the one or more images (see Feder Fig. 7 and col. 21, ln. 5-60).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Feder to the teachings of Chen and Damkjer, such that the input images and corresponding metadata for performing image stitching is transmitted through a network between a client and server, and the metadata used store the cut lines associated with the images are provided by the use of local URLs. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Chen and Damkjer discloses a base system and method for performing image stitching of a set of input images using associated metadata as a workflow, where determined cut lines, which define masks for features of mutual interest for overlapping portions of images, are stored as metadata with the associated images. Feder teaches a known technique where images and corresponding metadata are transmitted as a package and sent between a client and server through a network, and that local URLs are used to provide the location for any resource associated with the image, such as metadata associated with the images. One of ordinary skill in the art would have recognized that by applying Feder’s technique to the teachings of Chen and Damkjer would allow for the use of local URLs to provide the location of the metadata used to store the cut lines associated with the corresponding images, providing for the broadest reasonable interpretation for the information on the mask image is expressed in a form of a Uniform Resource Identifier (URI), and leading to an improved method for storing and accessing the metadata for performing image stitching workflow.  
Chen, Damkjer, and Feder do not explicitly disclose wherein the mask image is a binary image. 
Muninder teaches in a related and pertinent method and system for processing images to determine image seams between a first image and second image for performing image stitching (see Muninder Abstract, Fig. 1, and [0016]-[0017]), where two received images are registered and aligned together to determine an overlap region between the images (see Muninder [0019]-[0020]), and a binary mask for the determined overlap region is computed and used to determine the image seam for stitching the images together (see Muninder [0021]-[0022]; and see Muninder Fig. 6 and [0027]-[0029]).
At the time of filing, one of ordinary skill in the art would have found it obvious to apply the teachings of Muninder to the teachings of Chen, Damkjer, and Feder, such that the cut lines, which define masks for features of mutual interest for overlapping portions of images used for the image stitching, are computed as binary mask images as taught in Muninder. This modification is rationalized as an application of a known technique to a known method ready for improvement to yield predictable results. In this instance, Chen, Damkjer, and Feder discloses a base system and method for performing image stitching of a set of input images using associated metadata as a workflow, where determined cut lines, which define masks for features of mutual interest for overlapping portions of images, are stored as metadata with the associated images. Muninder teaches a known technique for performing image stitching between two received and overlapping images, where a binary mask for the determined overlap region is computed and used to determine the image seam for stitching the images together. One of ordinary skill in the art would have recognized that by applying Muninder’s technique to the teachings of Chen, Damkjer, and Feder would allow for the cut lines used to define masks for features of overlapping portions of the images to be computed as binary mask images and leading to an improved method for representing the image seam for performing image stitching workflow.  

Regarding claim 2, please see the above rejection of claim 1. Chen, Damkjer, Feder, and Muninder disclose the image processing method according to claim 1, wherein the seam information includes seam point information indicating coordinates of linear lines constituting a seam line that is a boundary of the overlapping region (see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images; and see Damkjer [0050]-[0052], where the cut lines are generated and used as a boundary between overlapping images for forming the mosaic image).

Regarding claim 3, please see the above rejection of claim 2. Chen, Damkjer, Feder, and Muninder disclose the image processing method according to claim 2, wherein the seam point information includes a start point of the seam line, an end point of the seam line, and a cross point of the linear lines constituting the seam line (see Damkjer [0044], Fig. 7 and [0052], where a cut line is determined along the edges of the images, and may be understood to be comprised of linear lines along the four edges of the images, which suggests starting and ending points for four edges of the cut lines and corresponding intersection points near the corners of the cut lines).

Regarding claim 4, please see the above rejection of claim 1. Chen, Damkjer, Feder, and Muninder disclose the image processing method according to claim 1, wherein the mask image information is for distinguishing the first source image and the second source image from each other (see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of the images).

Regarding claim 5, please see the above rejection of claim 1. Chen, Damkjer, Feder, and Muninder disclose the image processing method according to claim 1, wherein the seam information includes seam type information, and wherein the seam type information indicates which of the seam point information and a seam mask information is used to specify the overlapping region (see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images, which provides the broadest reasonable interpretation for the claimed seam type information indicating the seam mask information used to specify the overlapping region).


Regarding claim 6, Chen, Damkjer, Feder, and Muninder disclose an image processing apparatus comprising: 
a controller (see Chen Fig. 10 and [0222], where various components may be executed by one or more computer systems which includes one or more processors); and 
a recording medium containing at least one of programming instructions executed by the controller (see Chen Fig. 10 and [0222]-[0224], where the computer systems includes system memory storing program instructions to implement desired functions to be executed by the processors),
wherein the at least one of the programming instructions is configured to:
request creation of a workflow for processing image stitching (see Chen [0126], where a user may accept or override the recommendation for performing a panoramic image stitching); 
create the workflow including an image stitching task in response to the request issued by the media processing source unit (see Chen [0126], where a user may accept or override the recommendation for performing a panoramic image stitching; see Chen [0058], where a panoramic image stitching workflow may be directed to be performed by the metadata-driven multi-image processing method); and 
receive, based on a network (see Feder Fig. 2 and col. 4, ln. 40-55; see Feder Fig. 3 and col. 10, ln. 19-45; see Feder Fig. 7 col. 21, ln. 50-65, where images and corresponding metadata are transmitted as a package and sent between a client and server through a network), a first source image and a second source image from multiple image sources (see Chen Fig. 13 and [0093], where a metadata-driven multi-image processing module receives a set of input images, e.g. a set of component images to be stitched into a composite panoramic image as part of a workflow; see also Chen [0122], where multiple images captured from different locations relative to a scene may be used as component images) and performs an image stitching task included in the workflow on the basis of metadata for the image stitching (see Chen [0123], where feature correspondences and geometric relationships between pairs of images are used to infer geometric relationship among all the images and that the images are then stitched together to form a composite output image);
wherein the metadata includes geometric information of the first source image and the second source image (see Chen [0124]-[0125], where metadata corresponding to the input images are received and may provide geospatial information, camera orientation information to determine relative camera location and orientation, or examined to determine that the input images may partially overlap with other images in the set; see Damkjer [0041], where metadata stores determined cut lines that define masks for features of mutual interest for overlapping portions of images), 
wherein the geometric information includes seam information (see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images),
wherein the seam information includes information on a mask image specifying an overlapping region between the first source image and the second source image (see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images; see also Muninder [0021]-[0022], where overlap region and overlap mask between two images are determined), 
wherein the mask image is a binary image (see Muninder [0021]-[0022], Fig. 6, and [0027]-[0029], where a binary mask for the determined overlap region is computed and used to determine the image seam for stitching the images together), and 
wherein the information on the mask image is expressed in a form of Uniform Resource Identifier (URI) (see Damkjer [0038]-[0041], where the cut lines, defining masks for features in the images, are stored as polygons in corresponding metadata associated with the images; see Feder Fig. 7 and col. 21, ln. 5-60, where local uniform resource locators (URLs) are used to provide a location for metadata associated with the one or more images).
Please see the above rejection of claim 1, as the rationale to combine the teachings of Chen, Damkjer, Feder, and Muninder are similar, mutatis mutandis. 

Regarding claim 7, please see the above rejection of claim 6. Chen, Damkjer, Feder, and Muninder disclose the image processing apparatus according to claim 6, wherein the seam information includes seam point information indicating coordinates of linear lines constituting a seam line that is a boundary of the overlapping region (see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images; and see Damkjer [0050]-[0052], where the cut lines are generated and used as a boundary between overlapping images for forming the mosaic image).

Regarding claim 8, please see the above rejection of claim 7. Chen, Damkjer, Feder, and Muninder disclose the image processing apparatus according to claim 7, wherein the seam point information includes a start point of each of the seam line, an end point of the seam line, and a cross point of the linear lines constituting the seam line (see Damkjer [0044], Fig. 7 and [0052], where a cut line is determined along the edges of the images, and may be understood to be comprised of linear lines along the four edges of the images, which suggests starting and ending points for four edges of the cut lines and corresponding intersection points near the corners of the cut lines).

Regarding claim 9, please see the above rejection of claim 6. Chen, Damkjer, Feder, and Muninder disclose the image processing apparatus according to claim 6, wherein the mask image information is for distinguishing the first source image and the second source image from each other (see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images).

Regarding claim 10, please see the above rejection of claim 6. Chen, Damkjer, Feder, and Muninder disclose the image processing apparatus according to claim 6, wherein the seam information includes seam type information, and wherein the seam type information indicates which of the seam point information and a seam mask information is used to specify the overlapping region (see Damkjer [0039]-[0041], where the cut lines are stored in the form of polygons which define masks for features of mutual interest for overlapping portions of images, which provides the broadest reasonable interpretation for the claimed seam type information indicating the seam mask information used to specify the overlapping region).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Beckett et al. (US 2016/0300375) is pertinent in teaching systems and methods for providing observation data, where encoded tile images and metadata are merged into a map tile (see Beckett Abstract), where layer masks used to clip and isolate an area of interest are depicted as a binary black and white image (see Beckett Fig. 18 and [0042]), where the use of uniform resource identifiers (URIs) provide the opportunity to simplify potential complex set of operations (see Beckett [0166]) and imagery and mask file locations may be provided in the form of URI, and scene metadata file includes the URL of location of the source file (see Beckett [0226] and Tables 2 and 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661